 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDno bargaining history for any of the Employer's operations and nolabor organization is seeking a larger unit.On the basis of the foregoing, especially the apparent autonomy ofthe operations together with the fact that the operation is entirely in-trastate, whereas the other operations of the Employer are interstate,and the further fact that there is no bargaining history or a request byany other labor organization for a broader unit, we conclude that aseparate unit for the employees of the shuttle service is appropriate.2"Upon the entire record in this case, we find that the following em-ployees of the Employer at its Waynesville, Missouri, plant consti-tute a unit appropriate for the purpose of collective bargaining withinthe meaning of Section 9 (b) of the Act :All busdrivers, mechanics, and washboys, but excluding office cleri-cal employees, all other employees, and supervisors as defined in theAct.[Text of Direction of Election omitted from publication.]8 SeeCentralWisconsin Motor Transport Company,85 NLRB 287, at 288;AssociatedTransport,Inc.,93 NLRB 1564, at 1565.In its brief the Employer asserts that subsequent to the hearing,the shuttle servicewas sold.The record contains no facts regarding this alleged transfer,and the investi-gation by the Regional Director reveals that the formal registration requirements forsuch sales of the Missouri Public Service Commission and the Interstate Commerce Com-mission have not been met.On the basis of the foregoing,we see no impediment at thistime to directing an election.FRESH'ND-AIRE COMPANY, DIvISION OF CORY CORPORATION, A CORPORA-TIONandDISTRICT No. 140, INTERNATIONAL ASSOCIATIONOF MACHIN-ISTS,A. F. L.Case No. 13-CA-1735. January 7,1955Decisionand OrderOn September 15, 1954, Trial Examiner Lloyd Buchanan issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report, and a supporting brief.TheRespondent's request for oral argument is denied as the record andthe exceptions and the brief, in our opinion, adequately present theissuesand positions of the parties.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulingsare hereby affirmed.The Board has considered the Inter-111 NLRB No. 14. FRESH'ND-AIRE COMPANY159mediate Report, the exceptions and brief, and the entire record in thecase and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.On April 14, 1954, the Board certified the Union as the collective-bargaining representative of the Respondent's employees.'The Unionthereafter requested the Respondent to bargain with it, but the Re-spondent on May 5, 1954, admittedly refused to bargain with theUnion.The Respondent contends, however, that its admitted refusalto bargain was not an unfair labor practice, on the ground that thecertification of the Union was illegal.The Respondent's position thatthe certification of the Union was illegal is based on the contentionthat the Board's procedures and actions in the representation case wereimproper.That contention, and the arguments in support thereof,were fully considered in the representation proceeding, and were re-jected at that time.For the reasons there stated, we reject that con-tention here.We find, therefore, that the certification of the Unionwas valid, and, accordingly, that the Respondent's admitted refusalto bargain with the Union was violative of Section 8 (a) (5) andSection 8 (a) (1) of the Act.THE REMEDYHaving found that the Respondent has engaged in certain unfairlabor practices,we shall order that it cease and desist therefrom andtake certain affirmative action designed to effectuate the policies of theAct.It has been found that the Respondent has refused to bargain col-lectively with the Union,as the exclusive representative of its em-ployees in an appropriate unit.We shall therefore order that theRespondent cease and desist from engaging in such, or any like or re-lated, conduct;and, upon request, bargain collectively with the Unionas the representative of such employees,with respect to their ratesof pay, wages, hours of employment,or other conditions of employ-ment, and, if an agreement is reached,embody its terms in a signedagreement.OrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Fresh'nd-Aire Company,Division of Cory Corporation, Grays Lake, Illinois, its officers, agents,successors, and assigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with the Union as the ex-clusive representative of all its employees in the appropriate unit with1 Case No 13-RC-3190. 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDrespect to rates of pay, wages, hours of employment, or other condi-tions of employment.(b) In any like or related manner interfering with, restraining, orcoercing its employees in the exercise of the right toself-organization,to bargain collectively through representatives of their own choosing,and to engage in other concerted activities, or to refrain from such ac-tivities except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a condition ofemployment, as authorized in Section8 (a) (3) ofthe Act.2.Take the following affirmative action, which the Board finds willeffectuatethe policies of the Act :(a)Upon request, bargain collectively with the Union as the exclu-sive representative of the employees in the appropriate unit, and em-body in a signed agreement any understanding reached.(b)Post at its plant in Grays Lake, Illinois, copies of the notice at-tached hereto and marked "Appendix A." 2 Copies of said notice, tobe furnished by the Regional Director for the Thirteenth Region, shall,after being duly signed by the Respondent's representative, be postedby the Respondent immediately upon receipt thereof, and be main-tained by it for sixty (60) consecutive days thereafter, in conspicuousplaces, including all places where notices to its employees are custom-arily posted.Reasonable steps shall be taken by the Respondent toinsure that said notices are not altered, defaced, or covered by anyother material.(c)Notify the Regional Director for the Thirteenth Region, inwriting, within ten (10) days from the date of this Order, what stepshave been taken to comply herewith.2 In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order."Appendix ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT refuse to bargain collectively with District No. 140,International Association of Machinists, A. F. L., as the exclusiverepresentative of all employees in the bargaining unit describedherein with respect to rates of pay, wages, hours of employment,or other conditions of employment.WE WILL NOT in any like or related manner interfere with, re-strain, or coerce our employees in the exercise of the right to self- FRESH'ND-AIRE COMPANY161organization, to form labor organizations, to join or assist DistrictNo. 140, International Association of Machinists, A. F. L., or anyother labor organization, to bargain collectively through represent-atives of their choosing, and to engage in other concerted activitiesfor the purpose of collective bargaining or other mutual aid orprotection, or to refrain from any or all of such activities exceptto the extent that such right may be affected by an agreement re-quiring membership in a labor organization as a condition of em-ployment, as authorized in Section 8 (a) (3) of the Act.WE WILL bargain upon request with District No. 140, Interna-tional Association of Machinists, A. F. L., as the exclusive rep-resentative of all employees in the bargaining unit described here-in with respect to rates of pay, wages, hours of employment, orother conditions of employment, and embody in a signed agree-ment any understanding reached.The bargaining unit is :All of the Company's production and maintenance employeesat its Grays Lake, Illinois, plant, including shipping, receiv-ing, and stockroom employees, but excluding office clericaland plant clerical employees, professional employees, guards,and supervisors as defined in the Act.FRESH'ND-AIRS COMPANY, DIVISION OFCORY CORPORATION,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Intermediate Report and Recommended OrderSTATEMENT OF THE CASE AND FINDINGSAdmitting its refusal to bargain, the Company here would test the Board's procedureand its certification of the Union as the exclusive collective-bargaining representativeof all of the employees in the unit.Admitted are the unit, describedinfra,the certifi-cation, and the refusal to bargain; the legality of the certification is denied.A hearing was held before me at Chicago, Illinois, on July 21, 1954. The Gen-eral Counsel's motion to correct the record, dated August 9, 1954, and consented toby the Company and the Union, is hereby granted; the motion papers and pages6, 6-A, 6-B, and 6-C of the record as corrected are hereby marked Trial Examiner'sExhibit No. 1.Itwas admitted and I find that the Company, a Delaware corporation with prin-cipal office in Chicago, Illinois, manufactures electric air-conditioning units, fans,and heaters, and maintains a plant at Grays Lake, Illinois; that it has purchasedmaterials,parts, and supplies having an annual total cost of approximately $1,000,-000, of which approximately 75 percent was shipped from points outside the State tosaid plant; that it has sold its finished products valued at more than $1,500,000annually, of which approximately 65 percent was shipped from said plant to pointsoutside the State; and that the Company has engaged in commerce within the mean-ing of the Act.Itwas also admitted and I find that the Union is a labor organization within themeaningof the Act. 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn May 8, 1953, in Case No. 13-RC-3190, the Board conducted a representationelection in the unit involved herein.On August 10, 1953, the Board overruled theRegional Director and sustained the Company's objections to the conduct of the saidelection; the Board at that time also directed that a second election be held within30 days.Although in letters to the Regional Director on August 24 and 26 the Com-pany summarized its objections to the holding and conduct of the second election,one of its points being that the effect of the conduct which had led the Board todirect a second election could not so quickly be dissipated, such election was held onSeptember 3, 1953.After various further proceedings the Board on April 14, 1954,certified the Union as collective-bargaining representative.The Union thereafterrequested that the Company bargain with it but the Company on May 5, as admitted,refused so to bargain. (The letter of refusal is dated May 4.)The General Counsel argues that aside from the fact that it is the Board's prerog-ative to determine the adequacy and fairness of conditions surrounding an election,the established procedure requires the filing of objections within 5 days after anelection, and the Company did not follow that procedure. (With the single excep-tion,supra,reference throughout is to the second election.)The Company countersthat the Board should have acted on its own knowledge of defect or impropriety whichwould prevent a fair election, and that the second election and the prior proceedingswere conducted arbitrarily and illegally.Aside from the issue of constitutionality,' which is based on the other defensesraised, the Company's position was presented to the Board in the representation pro-ceeding.Before me, an offer of proof was made encompassing the matters so pre-sented and outlined,supra.The Company's defense is based on the Board's pro-cedures.2At the instant hearing no matters were offered for consideration whichwere not or could not have been presented to the Board.As I stated at the hearing,Iwill not presume to review the Board's actions. (It is therefore unnecessary torepeat and detail here the Company's objections to the election.)Accepting thecertification, and the refusal being admitted, I find that at all times since May 5,1954, the Company has in violation of the Act refused to bargain with the Unionas the exclusive collective-bargaining representative of the employees in the unit.Upon the basis of the above findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.District No. 140, International Association of Machinists, A. F. L., is a labororganization within the meaning of Section 2 (5) of the Act.2.All of the Company's production and maintenance employees at its Grays Lake,Illinois, plant, including shipping, receiving, and stockroom employees, but exclud-ing office clerical and plant clerical employees, professional employees, guards, andsupervisors as defined in the Act, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.3.DistrictNo. 140, International Association of Machinists, A. F. L., was, onApril 14, 1954, and at all times since has been the exclusive bargaining representa-tive within the meaning of Section 9 (a) of the Act, of all employees in the afore-said unit for the purposes of collective bargaining4.By refusing to bargain collectively with District No. 140, International Asso-ciation of Machinists, A. F. L., as the exclusive representative of the employees inthe appropriate unit, Fresh'nd-Aire Company, Division of Cory Corporation, hasengaged in and is engaging in unfair labor practices within the meaning of Section8 (a) (5) of the Act.5.By such refusal to bargain, thereby interfering with, restraining, and coercingits employees in the exercise of rights guaranteed in Section 7 of the Act, the Com-pany has engaged in and is engaging in unfair labor practices within the meaningof Section 8 (a) (1) of the Act6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce, within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]iThe Company included this defense in its amended answer, which was filed after thehearing by permission and which is hereby included in the record as Respondent's Ex-hibit No. 4.2 CfPoinsett Lumber and Manufacturing Company,109 NLRB 1079.